In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated March 23, 2006, as denied her objections to an order of the same court (Raimondi, S.M.), dated January 23, 2006, which, after a hearing, inter alia, granted the father’s petition for child support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court did not err in denying her objections to the Support Magistrate’s order directing her to pay child support for the parties’ daugh*599ter, who resides with the father (see Matter of Goodman v Manin, 243 AD2d 563, 564 [1997]; Matter of Eggert v Simpson, 224 AD2d 958, 959 [1996]). Further, the Family Court correctly calculated the mother’s child support obligation. The court need not rely upon a party’s own account of his or her finances, but may impute income based upon past income or demonstrated earning potential (see Domestic Relations Law § 240 [1-b] [b] [5] [iv], [v]; Bernstein v Bernstein, 18 AD3d 683, 684 [2005]; Chi-Yuan Hwang v Hwang, 308 AD2d 560, 561 [2003]).
The mother’s remaining contentions are without merit. Crane, J.E, Rivera, Goldstein and Balkin, JJ., concur.